      Case 2:13-cv-00234-MLCF-SS Document 164 Filed 04/15/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF LOUISIANA

                                        NEW ORLEANS



MARKLE INTERESTS, LLC,                              CIVIL ACTION
       Plaintiff,                                   CASE NO. 13-CV-00234 c/w 13-CV-00362 and
                                                    13-CV-00413
                     v.
                                                    PERTAINS TO ALL CASES
UNITED STATES FISH AND WILDLIFE
SERVICE, et al.,                                    SECTION: F
       Defendants.                                  JUDGE: MARTIN L.C. FELDMAN




      FEDERAL DEFENDANTS’ RESPONSE TO WEYERHAEUSER COMPANY’S
                   PRE-CONFERENCE MEMORANDUM


       Federal Defendants, through undersigned counsel, respectfully submit this response to

Plaintiff Weyerhaeuser Company’s Pre-Conference Memorandum, ECF 161. On April 2, 2019, the

Fifth Circuit issued an order remanding the above-captioned cases to the district court “for further

proceedings, including any determination as to the appropriateness of a remand to Fish and

Wildlife Service.” Markle Interests, LLC v. U.S. Fish & Wildlife Serv., No. 13-cv-234, ECF 144.

Without conferring with Federal Defendants, Plaintiff Weyerhaeuser filed a “pre-conference

memorandum,” which appears to serve as a substantive response to the motion for voluntary

remand that Federal Defendants filed in the Fifth Circuit. ECF 161 at 5-8. At the same time,

Weyerhaeuser argues in its pre-conference memorandum that Federal Defendants should not be

given an opportunity to file a motion for voluntary remand or to fully brief the issue of remand in



                                                1
      Case 2:13-cv-00234-MLCF-SS Document 164 Filed 04/15/19 Page 2 of 4



this Court and, instead, the parties should proceed with summary judgment briefing. Id. at 8.

       Federal Defendants believe Weyerhaeuser’s arguments on the propriety of a voluntary

remand are premature because Federal Defendants have not yet filed a motion for voluntary

remand in this Court. And Weyerhaeuser has pointed to no authority to support the idea that

Federal Defendants should be precluded from seeking a particular type of relief from the Court. In

fact, the authority supports the opposite proposition – that it is entirely legitimate for agencies to

ask for voluntary remand. See Macktal v. Chao, 286 F.3d 822, 825-26 (5th Cir. 2002) (noting that,

“in the absence of a specific statutory limitation, an administrative agency has the inherent

authority to reconsider its decisions”). Moreover, the Fifth Circuit acknowledged that this Court

should consider the appropriateness of a remand. Accordingly, Federal Defendants respectfully

request an opportunity to file a motion in this Court and to provide a reply once all parties have

responded to our motion.

       Even if the Court is inclined to consider the motion for voluntary remand filed in the Fifth

Circuit as filed in this Court and Weyerhaeuser’s Pre-Conference Memorandum as a response

thereto, at a minimum, Federal Defendants should be permitted to file a reply brief addressing

Weyerhaeuser’s response. Federal Defendants could file such a brief on or before April 24, 2019.



DATED this 15th day of April, 2019.

                                      Respectfully Submitted,

                                      JEAN E. WILLIAMS, Deputy Assistant Attorney General
                                      SETH M. BARSKY, Section Chief
                                      MEREDITH L. FLAX, Assistant Section Chief

                                      /s/ Mary Hollingsworth
                                      MARY HOLLINGSWORTH, Senior Trial Attorney
                                      United States Department of Justice
                                      Environment & Natural Resources Division
                                      Wildlife & Marine Resources Section
                                      999 18th Street
                                      South Terrace, Suite 370
                                      Denver, CO 80202
                                      Telephone: 303-844-1898

                                                 2
Case 2:13-cv-00234-MLCF-SS Document 164 Filed 04/15/19 Page 3 of 4



                        Email: mary.hollingsworth@usdoj.gov

                        OF COUNSEL:

                        Michael Stevens
                        U.S. Department of the Interior
                        Office of the Regional Solicitor
                        75 Spring Street, S.W.
                        Suite 304
                        Atlanta, Georgia 30303

                        Attorneys for Federal Defendants




                                  3
     Case 2:13-cv-00234-MLCF-SS Document 164 Filed 04/15/19 Page 4 of 4



                      UNITED STATES DISTRICT COURT FOR THE

                           EASTERN DISTRICT OF LOUISIANA

                                        NEW ORLEANS



MARKLE INTERESTS, LLC,                            CIVIL ACTION
       Plaintiff,                                 CASE NO. 13-CV-00234
                     v.                           PERTAINS TO ALL CASES
UNITED STATES FISH AND WILDLIFE                   SECTION: F
SERVICE, et al.,
                                                  JUDGE: MARTIN L.C. FELDMAN
      Defendants.



                                                  CERTIFICATE OF SERVICE


   I hereby certify that today I electronically filed the foregoing with the Clerk of the Court using

the CM/ECF system, which will send notification of such to all counsel of record.



                                                    /s/ Mary Hollingsworth
                                                    MARY HOLLINGSWORTH




Markle Interests v. USFWS (CoS)                                                        13-cv-234
